USDC SDNY

DOCUMENT
"ELECTRONICALLY FILED:
DOC#

 
 
    
 

 
 
  
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X fen ese
STATE OF NEW YORK, etal., DATE FILES |//27 /\ 4A —
T5-0V-5434 (VM) (RV
Plaintiffs, an
ORDER
- against -
DEUTSCHE TELEKOM, AG, et al.
Defendants. :
x

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

This order addresses Plaintiffs’ challenge to certain documents withheld by
Deutsche Telekom (“DT”) on the basis of attorney-client privilege and/or work product
protection. Having reviewed the documents submitted for in camera review, the Court
orders as follows:

1. DT shall produce the document at Tab 2 (DT-LIT-00326737 through 41)
without redactions except the words between the two dashes on page 39 at 3 hash sign,
5% and 6" lines, may remain redacted.

2. DT need not produce any of the other documents or redactions submitted
in camera. Although further information conceivably could reveal that some or all of the
withheld documents and redactions are not subject to privilege/protection (most of the
documents do not expressly reflect seeking or providing legal advice or preparation in
anticipation of litigation), the additional information provided by DT regarding each

document is sufficient to meet its burden for asserting privilege/protection. Collateral

 

discovery on the subject is not warranted given the posture of the case and imminent trial

date.
3. Portions of some of the documents are in a foreign language for which no
translation appears to have been provided. The Court is satisfied, however, that based
on the surrounding material in the documents, the Court’s determination would be the
same as set forth in paragraph 2 above.

SO ORDERED.

  

él

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: November 27, 2019
New York, New York

Copies transmitted to counsel of record via ECF

 
